375 Pa. 596 (1954)
Shender, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued November 11, 1953.
January 4, 1954.
Before STERN, C. J., STEARNE, JONES, BELL and CHIDSEY, JJ.
*599 Edward Unterberger, for appellant.
James L. Stern, Assistant City Solicitor, with him Matthew W. Bullock, Jr., Assistant City Solicitor, and Abraham L. Freedman, City Solicitor, for appellee.
OPINION PER CURIAM, January 4, 1954:
The order of the court below dismissing plaintiff's complaint is affirmed, at the cost of appellant, on the opinion of Judge CRUMLISH.